 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND JUSTO KITILYA,                           No. 2:18-cv-1047 JAM CKD P
12                       Plaintiff,
13            v.                                       FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA HEALTH CARE
      FACILITY, et al.,
15
                         Defendants.
16

17           On September 17, 2018 plaintiff’s complaint was dismissed and thirty days leave to file an

18   amended complaint was granted. The thirty day period has now expired, and plaintiff has not

19   filed an amended complaint.

20           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

21   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

22   /////

23   /////

24   /////

25   /////

26   /////

27   /////

28   /////
                                                      1
 1              These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

 3   being served with these findings and recommendations, plaintiff may file written objections with

 4   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

 5   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 6   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 7   1991).

 8   Dated: November 8, 2018
                                                       _____________________________________
 9
                                                       CAROLYN K. DELANEY
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13   1
     kiti1047.fta
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
